On the submission of this cause, the attorney-general of Iowa, in open court, admitted error on the trial below, and consented that the judgment entered by the trial court should be reversed. Notwithstanding the confession of error by the State, we have examined the record, especially with respect to the matters admitted by the State as constituting reversible error.
It is only necessary to say that the defendant demurred to *Page 737 
the indictment. The demurrer was sustained. The court did not order resubmission to the grand jury. The county attorney made application for permission to amend the indictment, but did not serve the application or a copy of the proposed amendment upon the defendant or his attorney, or give defendant opportunity to resist the same, as required by Section 13745, Code, 1927. Defendant moved to strike the amendment. His motion was denied. Whether, under proper circumstances, a defendant who files motion to strike may, in the particular case, be said to have had opportunity to resist the application, we do not determine. The State's confession of error in this case is well grounded, and renders it unnecessary to consider further complaints made, or this one in further detail. — Reversed.
All the justices concur.